Title: To Thomas Jefferson from William Carmichael, 29 September 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 29th. September 1785

Having been in daily expectation to have the honor to hear from your Excellency, agreable to the contents of your last Letter, I have perhaps been led to a longer silence, than I wished or may be consonant to your Ideas of our respective Situations. A Letter from Mr. Barclay perhaps has contributed to my Error. Since Writing to you Mr. Harrison of Cadiz has transmitted me the Inclosed Letters from Algiers. Intreat your Excellency to lay them   before Mr. Adams and to send copies to Congress. Not having instructions from Congress, indeed not having any direct Intelligence from that Body for several Months, I could take no part officially in our actual situation with Algiers. I have therefore confined myself to general expressions with this Ministry and have found in his Excellency the Ct. de Florida Blanca the same Liberality of thinking and the same desire to serve us as he evinced in the Affaires of Morrocco. I have endeavoured to conciliate the good will of Persons who may be useful to us in that part of the world, without compromising in any manner the Dignity of the United States. Without having the honor to be personally known to you, I cannot refrain from avowing to your Excellency that the neglect which I experience not only is prejudicial to our general Interests, but Affects me to a degree that at times renders me incapable of making any other reflections than those which My personal Situation impresses upon me; and to the sensations to which these reflections give rise I impute the bilious disorders to which I am Subject. I beg you to excuse this digression.
I cannot enter into details. The peace with Algiers will be concluded. Naples will as I am informed be included, and possibly Portugal. The Minister of Prussia has notified to this Court the Treaty concluded between the German Princes of which the King of Prussia is the cheif: The answer, which I have seen, from this Court, I think expresses an approbation of the principles on which the Treaty is founded. I regret that I have not proper means of conveying to you many incidents, which confirmed by your own Observation might at least be amusing, if not usefull. Until I can have that satisfaction, I must finish with assurances of the great regard and respect With Which I have the honor to be Your Excys. Most Obedt. & Most Humble Sert.,

Wm. Carmichael

